Citation Nr: 0336070	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a June 1977 declaration of forfeiture of VA benefits.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1965 to March 1967.  
His Form DD-214 reflects that he was given a general 
discharge under honorable conditions based on fraudulent 
entry into service. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that the appellant had forfeited his rights, 
claims, and benefits administered by VA based on the 
submission of materially false and fraudulent evidence in 
support of his claim for educational assistance.  


FINDINGS OF FACT

1.  In a June 1977 decision, VA's Director of Compensation 
and Pension determined that the veteran had forfeited all 
right to VA benefits, other than insurance benefits.

2.  The veteran was notified of the June 1977 decision and 
informed of his appellate rights but did not submit a notice 
of disagreement within one year of the notice.

3.  The evidence received since the June 1977 decision is 
either cumulative or not so significant that it must be 
considered in order to decide the merits of the veteran's 
claim.


CONCLUSION OF LAW

In a June 1977 decision, the veteran forfeited all rights, 
claims, and benefits under laws administered by VA, except 
for insurance benefits, and the evidence received since that 
decision is not new and material.  38 U.S.C.A. §§ 5108, 
7105(b)(1) (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

Under the VCAA, VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete 
a claim, of the evidence the claimant is responsible for 
obtaining, and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a).

The veteran has not been provided with the specific notice 
required under 38 U.S.C.A. § 5103(a).  However, it does not 
appear that the notice requirement is applicable to this 
case.  First, the United States Court of Appeals (Court) has 
held that the notice requirements of the VCAA were not 
applicable to a claim based on chapter 53 of title 38 of the 
United States Code.  The Court based its conclusion on the 
fact that chapter 53 contained special provisions relating to 
VA benefits and contained its own notice provisions.  Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  This rationale 
would also apply to this case.  The forfeiture provisions are 
contained in chapter 61 of title 38.  VA has adopted notice 
provisions unique to such cases.  38 C.F.R. § 3.905 (2003).  
These notice provisions were in effect at the time Congress 
passed the VCAA.

Even if the notice provisions of the VCAA are potentially 
applicable, the United States Court of Appeals (Court) has 
held that the VCAA was not applicable to matters of pure 
statutory interpretation.  .  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  In this case, the veteran has not 
disputed the pertinent facts.  Instead, he has argued his 
belief that his actions were justified by the financial 
hardship of his family.  Thus, this case turns on an 
application of the law to undisputed facts.

Factual Background

The basic facts in this case are not in dispute.  In March 
1970, the appellant applied for, and was awarded, educational 
assistance toward a Bachelor's degree.  

In a letter dated in December 1973, the registrar of the 
appellant's school notified VA that the appellant was 
effectively dropped from his second semester courses for the 
1973/1974 school year due to frequent excused on unexcused 
absence.  

In June 1974, the appellant submitted VA Form 21E-1999, 
enrollment certification for the period from June 3, 1974 
through March 10, 1975.  VA notified the appellant that his 
educational assistance allowance would be extended until the 
end of the semester in which the appellant was currently 
enrolled, commencing from June 3, 1974 to October 5, 1974.  
He was advised that any enrollment beyond October 1974 should 
be paid for using his own funds.  

In February 1975, the appellant requested a 9-month extension 
of educational assistance in order to obtain his Bachelor's 
degree.  He submitted official transcripts of courses dating 
back to first semester 1970/1971 through second semester 
1973/1974.

In April 1975, the appellant was awarded educational 
assistance for a period of 5.5 months.  He submitted VA-Form 
22-1999 certifying his enrollment from April 7, 1975 to May 
17, 1975.  The appellant received funds based on enrollment 
from June 3, 1974 through October 5, 1974 and from April 7, 
1975 through May 16, 1975.  

In September 1975, VA conducted a compliance survey at the 
appellant's school in which review of all available school 
records was conducted.  The records established that the 
appellant had dropped out during the first semester of 
1974/1975 and that he was not enrolled during the second 
semester of the 1974/1975 school year.  The appellant was 
also not enrolled in the summer of 1975.

In a letter dated in December 1975, the registrar at the 
appellant's school investigated the matter of appellant 
receiving grades for all subjects in a semester from which he 
was dropped due to lack of attendance (second semester, 1973-
1974).  Further educational benefits were held pending the 
disposition of the compliance survey that revealed the 
appellant's lack of attendance from June 3, 1974 to October 
5, 1974, and from April 7 to May 17, 1975.  The appellant 
received notice of the debt caused by the overpayment in 
February 1976.  

In March 1976, the appellant submitted a statement in 
response to the February 1976 notice of overpayment.  In 
support of his claim, the appellant submitted transcripts 
that showed his complete attendance and grades.  He stated 
that he paid his tuition fees from June 3 to October 5, 1974.  
The appellant blamed his lack of record of enrollment form 
April 7 through May 16, 1975 on a registrar error.  He 
claimed that he lacked the ability to repay the overpayment.  
He reported that he had one remaining semester in his 
extension, however, he did not enroll because of family 
problems.  

In March 1976, the RO issued an administrative decision with 
a referral to the Director of Compensation and Pension for 
forfeiture consideration based on fraud.  The appellant was 
informed that the school transcripts he submitted for 
consideration of a 9-month extension reflected grades for 
subjects taken during the second semester of the 1973/1974 
school year.  He was advised that his school had no record of 
the transcript submitted to VA.  The school's records 
reflected no grades for the appellant for the second semester 
of the 1973/1974 school year because he dropped all his 
subjects during that semester.  Based on these facts, the 
grades submitted by the appellant in his transcript were 
fraudulent and the appellant was charged with knowingly 
submitting false and fraudulent evidence in connection with 
his claim for educational assistance.  The appellant was 
advised to submit evidence or a statement in denial of the 
charge against him.  He was also offered the right to a 
hearing.  The appellant submitted no evidence or statement of 
denial, nor did he request a hearing.  

The March 1976 statement from the appellant was considered a 
request for waiver of overpayment debt incurred due to 
educational benefits paid to the appellant during a period of 
school absence.  The Committee on Waivers and Compromises 
terminated the collection action finding that such efforts 
would be unproductive.  

In a June 1976 administrative decision, the RO notified the 
veteran that his case was being referred to VA's Director or 
Compensation and Pension Service for forfeiture 
consideration.  The veteran was advised of the charge against 
him and was afforded the opportunity to submit evidence or 
statements in denial of the charge, or, in explanation of his 
position on the matter.  The veteran was also advised of his 
right to a hearing before the Director of Compensation and 
Pension, or at the RO.  

The veteran received notice of the forfeiture decision in 
June 1977.  He did not submit a notice of disagreement with 
this decision.  

The evidence received subsequent to the June 1977 decision 
includes the veteran's application for pension benefits 
received in July 2001 together with a medical certificate 
dated that month, which reported the veteran's current 
diagnoses.

In his notice of disagreement received in May 2002, the 
veteran offered no specific contentions.

A medical report dated in July 2002, reports the veteran's 
current diagnoses.

In his substantive appeal received in August 2002, the 
veteran reported that with regard to the events surrounding 
the forfeiture, he "felt innocent because my family was 
caught in a financial quagmire of defeat financially." 


Analysis

Because there was no appeal of the June 1977 forfeiture 
decision, that decision is now final and can be reopened only 
by submission of new and material evidence.  Trilles v. 
Gober, 13 Vet. App. 314 (2000).

The RO apparently decided the veteran's claim on the merits 
without considering the new and material question.  However, 
once a claim is denied it can only be reopened upon 
submission of new and material evidence.  38 U.S.C.A. § 5108.  
The Board has a jurisdictional responsibility to determine 
whether this hurdle has been overcome before proceeding to a 
decision on the merits.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

A question remains as to whether the veteran is prejudiced by 
the Board's consideration of the new and material question in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the veteran is not prejudiced 
because its decision on the new and material evidence 
question largely overlaps the question considered by the RO, 
namely whether the evidence justified a decision in his 
favor.  Jackson v. Principi, at 1370-1.

For claims to reopen received prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Federal Circuit has held that the legislative history 
suggests that the purpose behind the definition contained in 
§ 3.156 was not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of the claim; 
rather, it was to emphasize the importance of a complete 
record for evaluation of a veteran's claim.  Hodge v. West, 
155 F.3d 1356 (Fed Cir 1998).


Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103 (formerly 38 U.S.C. § 
3503(a)).  

The language of section 6103 plainly states that a person who 
commits fraud in connection with his or her claim or award of 
benefits, loses all rights, claims, and benefits.  Trilles v. 
West, at 322.

Fraud is defined by VA regulation as an act committed when a 
person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the VA (except laws relating 
to insurance benefits).  Any person who commits fraud 
forfeits all rights to benefits under all laws administered 
by the VA other than laws relating to insurance benefits.  38 
C.F.R. § 3.901 (2003).

The undisputed evidence at the time of the June 1977 
forfeiture decision showed that the veteran had reported 
school attendance, and even grades, during periods when he 
was not attending or enrolled in school, and accepted VA 
payment based on his false reports.

The medical statements and the application for pension 
received subsequent to the June 1977 forfeiture, while 
arguably new, they are not probative, since they do not 
relate to criteria for forfeiture.  This evidence is 
therefore not material.

The veteran's substantive appeal is cumulative of evidence 
previously of record.  His report that he misrepresented his 
school attendance due to his family's financial hardship, 
merely bolsters the previous conclusion that he knowingly 
made false statements for financial gain.  As such this 
evidence is not new.  Assuming for the sake of argument that 
it was new, it would not be probative, because financial 
hardship is not a basis, under applicable law and 
regulations, for making false statements to gain VA benefits.

The remainder of the record received subsequent to June 1977 
says nothing about the circumstance surrounding the veteran's 
forfeiture of VA benefits, and is therefore not material.

New and material evidence has not been received, and the June 
1977 decision remains final.






							(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received; the June 
1977 declaration of forfeiture of VA benefits is final.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



